DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on 03/07/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the residual fluids controlled by adjusting geometry and/or regimes of the suction line" which is unclear. It is unclear how the fluids (or their removal) are controlled, and the term “adjusting geometry and/or regimes of the suction line” has no clear meaning defined in the claims or specification.
Claim 14 recites the limitation “the step of transferring includes a quantitative description of the cuttings” which is unclear. It is unclear how transferring can accomplish a description. The claim will examined as best can be understood to include inspection, filtering and/or sizing of the cuttings.

Claim Objections
Claim 14 objected to because of the following informalities:  The claim ends in a semicolon rather than a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180335545 to Dalthorp.
Regarding Claim 18, Dalthorp discloses a method of surface logging using measurements on drill cuttings (Figs. 20-22, logging measurements; ¶¶ [0011], [0054]-[0059], [0070]), the method comprising: collecting a plurality of drill cuttings samples in sample jars (Figs. 20-22, cutting samples in beaker (jar); ¶¶ [0011], [0054]-[0059], [0070]); treating the plurality of drill cuttings samples before the measurements, the treating conducted automatically on the plurality of the drill cuttings samples (Figs. 20-22, cleaning and drying samples; ¶¶ [0011], [0054]-[0059], [0070]); and using the measurements to evaluate formations (Figs. 20-22, logging measurements characterizing formation; ¶¶ [0011], [0054]-[0059], [0070]).
Regarding Claim 19, Dalthorp discloses the treating includes an at least one of (i) automated washing the cuttings, (ii) controllable drying the cuttings and (iii) filling the space between the cuttings fragments in the jar with a fluid having known properties(Figs. 20-22, cleaning and drying samples; ¶¶ [0011], [0054]-[0059], [0070]).
Regarding Claim 20, Dalthorp discloses the measurements comprise bulk sensitive measurements including an at least one of (i) natural gamma spectroscopy and (ii) nuclear magnetic resonance relaxometry (See, e.g., ¶¶ [0010]-[0013], [0047]).

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110036633 to Reddoch, in view of Dalthorp.
Regarding Claim 13, Reddoch discloses a method for collecting samples of drill cuttings (Figs. 2 and 10, Traveling Cutting Distributor ("TCD") 10 with cuttings boxes 14; ¶¶ [0025]-[0029], [0032]-[0024]) the method comprising: transferring the drill cuttings from a shaker using a vacuum assisted flow via a suction line (Figs. 2 and 10, cuttings in shaker 40 transferred to boxes 14 through line 38 to the vacuum tank 16; ¶¶ [0025]-[0029], [0032]-[0024]); collecting the drill cuttings samples in sample jars (Figs. 2 and 10, cuttings in shaker 40 collected into containers for further processing; ¶¶ [0002], [0006]-[0007], [0025]-[0029], [0032]-[0024]). However, Reddoch is silent regarding using the samples for measurements to characterize formations in which a wellbore is drilled. Dalthorp discloses using the samples for measurements to characterize formations in which a wellbore is drilled (¶ [0011]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Reddoch by providing using the samples for measurements to characterize formations in which a wellbore is drilled as in Dalthorp in order to provide for cost-effective detection and diagnosis of defects in a drilling operation.
Regarding Claim 14, Reddoch discloses a step of at least partly removing residual fluids from the drill cuttings surface, the residual fluids controlled by adjusting geometry and/or 
Regarding Claim 15, Reddoch discloses the step of transferring includes a quantitative description of the cuttings (¶ [0002] “this will be particularly applicable to transferring drill cuttings from cuttings trough of the drilling rig to cuttings boxes located on the deck of said drilling rig or drilling location, or other such cuttings processing equipment used for drying, recycling of mud, sizing, mixing and injecting cuttings,”). Dalthorp also discloses transferring includes a quantitative description of the cuttings (See, e.g., ¶¶ [0010]-[0013]).
Regarding Claim 16, Dalthorp discloses the measurements comprises bulk sensitive measurements at a well site, the bulk sensitive measurements including at least one of (i) natural gamma spectroscopy and (ii) nuclear magnetic resonance relaxometry (See, e.g., ¶¶ [0010]-[0013], [0047]).
Regarding Claim 11, Reddoch discloses a step of placing the sample into an automated sample preparation unit to perform at least one of (i) automated washing the cuttings, (ii) controllable drying the cuttings and (iii) filling the space between the cuttings fragments in the sample jar with a fluid having known properties (Figs. 2 and 10-12, TCD 10 dryer assembly 71; ¶¶ [0025]-[0029], [0032]-[0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852